DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 12/15/2016 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 14-18, and 20-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Regarding claim 1, on line 3, it is unclear whether or not “a liquid” is referring to the “liquid comprising multiple constituents” of line 2.
Referring to claim 1, the limitation “to receive the carrier medium from the plenum” is unclear as it does not define if this is the carrier medium being discharged from the first exit or if it is a different portion such as through the free overfall stream. It is suggested to change this to “to receive the carrier medium from the plenum through the first exit.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the 
Claims 15-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazzei in view of US6193893, hereinafter referred to as US’893.
Referring to claim 15, Mazzei teaches in figures 1-14 an apparatus, 
comprising a venturi tube connected in series to a mixer and the mixer is connected in series to a plenum (injector 25 can either count as a mixer as well or collider 32 can read on the mixer, and the separator 42 is the plenum).
Mazzei does not explicitly teach a gas analyzer connected in series to the plenum and configured to receive the carrier medium from the plenum for analysis.
US’893 teaches in figure 1 an apparatus, comprising a venturi tube connected in series to a plenum (venturi tube 14 and plenum 27). US’893 teaches the carrier medium comprising the first constituent is directed into a gas analyzer (column 5 lines 9-31 state that there is a float that can detect the presence of water and will open or close. It also states that should the contaminants not be suitable for discharge, it will be sent to a 
It would have been obvious to one of ordinary skill before the effective filing date of the invention to use a gas analyzer (float) of US’893 in the device of Mazzei as US’893 teaches the benefit of keeping the liquid out of the gas line.
Referring to the limitations “to separate at least one constituent from a liquid comprising multiple constituents,” “the liquid flows through the venturi tube, through the mixer and into the plenum, wherein a first constituent of the liquid is continuously separated from the liquid into a carrier medium as the liquid passes through the venturi tube, the mixer and into the plenum,” and “for analysis,” these are considered to be intended usage. Since the prior art teaches the structure of the claims, it would be capable of this limitation. Claims directed to an apparatus must be distinguished in the prior art in terms of structure rather than function. MPEP 2114. 
Referring to claim 16, the limitation “the liquid passes through the venturi tube, the mixer and into the plenum in less than about one minute” is considered to be intended usage. Since the prior art teaches the structure of the claims, it would be capable of this limitation. Claims 
Referring to claim 17, the limitation “the liquid passes through the venturi tube, the mixer and into the plenum in less than about ten seconds” is considered to be intended usage. Since the prior art teaches the structure of the claims, it would be capable of this limitation. Claims directed to an apparatus must be distinguished in the prior art in terms of structure rather than function. MPEP 2114. 
Referring to claim 18, the limitation “the first constituent continuously diffuses from the liquid into the carrier medium as the liquid passes through the venturi tube, the mixer and the into the plenum” is considered to be intended usage. Since the prior art teaches the structure of the claims, it would be capable of this limitation. Claims directed to an apparatus must be distinguished in the prior art in terms of structure rather than function. MPEP 2114. 
51 Referring to claim 20, Mazzei teaches the liquid comprises water (liquid such as water; column 4 lines 27-30). 
Referring to the limitation “the first constituent comprises a hydrocarbon," limitations drawn to the contents of an apparatus do not impart patentability to the claim (see MPEP 2115).  Expressions relating Ex parte Thibault, 164 USPQ 666,667).
Referring to claim 21, Mazzei teaches the carrier medium is introduced into the liquid at the venturi tube (figure 2 shows supply port 68 enters a groove 70 through which treatment gas is injected into the throat section; column 5 lines 30-35).
 	Referring to claim 22, Mazzei teaches the carrier medium comprises a gas (injector 25 aspirate into the stream a treatment gas from a gas source into the stream in a myriad of small gas bubbles; column 4 lines 37-43).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12, 14-18, and 20-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP Y SHAO whose telephone number is (571)272-8171.  The examiner can normally be reached on Mon-Fri; 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Jones can be reached on (571) 270-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        

/P.Y.S/Examiner, Art Unit 1776                                                                                                                                                                                                        03/16/2021